Citation Nr: 0505865	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  02-08 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than January 9, 
1991, for the grant of a total rating based on individual 
unemployability due to service-connected disability.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1961 to November 
1963, from April 1964 to March 1967, and from May 1978 to 
December 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2002 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  In the decision, the RO denied the veteran's 
claim for an effective date earlier than January 9, 1991, for 
assignment of a total rating based on individual 
unemployability due to service-connected disability.  The 
Board remanded the case for additional development in 
September 2003.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  A Board decision of April 1991 denied entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities.  

2.  The veteran's next formal claim for increased 
compensation was received on June 6, 1991.  

3.  During the one year preceding June 6, 1991, the earliest 
factually ascertainable date that there was an increase in 
disability due to the service-connected disorders was January 
9, 1991.


CONCLUSION OF LAW

The requirements for an effective date earlier than January 
9, 1991, for assignment of a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The law provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
38 U.S.C.A. § 5103A.  The Act is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A. 

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In this case, the VA's duties have been fulfilled.  The Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC) and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim, and complied with the VA's 
notification requirements.  A letter dated in March 2004 
specifically addressed the duties under the VCAA.  The RO 
also supplied the veteran with the applicable regulations in 
the SOC.  Moreover, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 
30, 2001) (en banc), the Court held that the VCAA has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in the 
matter.  The Board finds that such is the case as to the 
issue here on appeal.  As explained below, this issue is 
being denied based on interpretation of law.  The facts are 
not in dispute.  Therefore, based on the Court's decision in 
Manning, the Board concludes that the appellant's claim is 
not subject to the provisions of the VCAA, and VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The veteran has declined a 
personal hearing.  The Board is unaware of any additional 
relevant evidence that is available.  The veteran has not 
identified any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of this 
claim.  The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claim.  The claims file contains all the medical 
evidence and procedural documentation necessary to assess the 
claim for an earlier effective date.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO attempt to further implement the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its obligation 
to notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

As to the merits of this issue, the veteran contends that the 
RO should have assigned an earlier effective date for the 
award of increased compensation based on individual 
unemployability (TDIU) due to service-connected disability.  
He argues that the increased compensation should be effective 
from as early as his separation from service.  He also points 
out that the Social Security Administration concluded that he 
has been unable to work since 1986.  

The Board notes, however, that the veteran previously raised 
a claim for a TDIU which was denied by the Board in a 
decision of April 1990.  In the decision, the Board made a 
finding of fact that the veteran's service-connected 
disabilities did not prevent all forms of substantially 
gainful employment.  Therefore, the Board concluded that the 
veteran was not unemployable due to service-connected 
disability.  In the conclusion of law, the Board cited 
38 C.F.R. §§ 3.321, 3.340, 3.341, and 4.16.  Thus, the claim 
for a TDIU did not remain pending after the Board's decision 
of April 1990.

It was not until May 1991, that the veteran reopened his 
claim for increased disability benefits.  The RO assigned an 
effective date of January 9, 1991, based on a treatment 
record of that date showing treatment for a service connected 
disability.

In evaluating the veteran's claim for an earlier effective 
date for increased compensation, the Board notes that the law 
and regulations provide that the effective date of an 
increased rating shall be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  The 
effective date of an increase in disability compensation may 
also be assigned for up to one year prior to the date of the 
receipt of the claim if it is factually ascertainable that an 
increase in disability occurred if the claim is received 
within one year from such date.  38 C.F.R. § 3.400(o).  See 
Harper v. Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 
12-98.

The Board finds that an earlier effective date is not 
warranted because it is not factually ascertainable that 
there was an increase in the disability which occurred prior 
to January 9, 1991, but within the one-year period prior to 
receipt of the claim.  The Board notes that no other record 
during the relevant period demonstrates any ascertainable 
increase in the severity of the veteran's disability, and the 
veteran does not contend that such is the case.  On the 
contrary, he contends that his unemployability existed for 
many years before the June 1991 claim.  The Board notes that 
38 C.F.R. § 3.400(o) was intended to be applied to situations 
in which the date of increased disablement can be factually 
ascertained with a degree of certainty, and was not intended 
to cover situations where a disability gradually and 
imperceptibly worsened over a period of time.  See VAOPGCPREC 
12-98.  Accordingly, the Board concludes that the 
requirements for an effective date earlier than January 9, 
1991, for assignment of a total disability rating based on 
individual unemployability are not met. 


ORDER

Entitlement to an effective date earlier than January 9, 
1991, for the assignment of a total disability rating based 
on individual unemployability due to service-connected 
disability is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


